Citation Nr: 1441860	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-39 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an atrioventricular (AV) block with catheterization, to include as secondary to service-connected hypertensive heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1979 to August 1989, and from September 2002 to February 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claim. 

In November 2010, June 2013, and February 2014, the Board remanded this matter for additional development.  This development has now been completed and the Board can proceed with the issue on appeal.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.


FINDING OF FACT

The evidence does not demonstrate that the Veteran's currently diagnosed AV block with catheterization manifested during, or as a result of, active military service, nor is it secondary to his service-connected hypertensive heart disease.


CONCLUSION OF LAW

The criteria for a grant of service connection for an AV block with catheterization, to include as secondary to service-connected hypertensive heart disease, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in September 2006, January 2007, December 2007, and November 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  The November 2010 letter included notice of the types of evidence and/or information necessary to substantiate a claim on a secondary basis.  The letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining the Veteran's service treatment records, private treatment records, Social Security Administration (SSA) and VA treatment records, and affording him VA examinations in connection with his claim in September 2006, February 2007, and April 2014.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there is any additional evidence that should be obtained to substantiate the claim.  The Board thus concludes that there are no additional records outstanding with respect to this claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The Veteran contends that his AV block is related to his service-connected hypertensive heart disease.  Specifically, the Veteran contends that his AV block is aggravated by his service-connected hypertensive heart disease, which is masked by the cardiac pacemaker. 

The Veteran's service treatment records are void of diagnosis of an AV block. 

The Veteran was first diagnosed with hypertension in July 2003.  He was found to have atrial fibrillation in December 2005, which was secondary to his non-service-connected thyroid disease, and was started on anticoagulation medication.  VA records show that the Veteran reported chest pains in May 2006.  Test results at that time were negative for ischemic changes.  Private medical records show that the Veteran underwent a cardiac catheterization in September 2006.  

In September 2006, the Veteran was afforded a VA hypertension medical examination.  The VA examiner noted that the Veteran had chest pain since May 2006, that he was evaluated, and that the results were negative for ischemic changes.  The examiner further noted that the Veteran's pain persisted so he went to a private cardiologist and a cardiac catheterization was done on September 21, 2006, which revealed normal coronary arteries.  During the cardiac catheterization the Veteran developed a complete AV block and was placed with a permanent cardiac pacemaker.  The Veteran also developed catheter-induced mitral valve regurgitation.  Additionally, the examiner stated  that the Veteran continued to have atypical chest pain that was almost constant that was not related to activity and not associated with dizziness, shortness of breath, dyspnea or palpitations.

An additional VA medical opinion was obtained in February 2007.  The examiner noted that the Veteran's VA medical testing was completely negative for ischemia and showed adequate METS values and left ventricular function.  She stated that nevertheless, the Veteran elected to go to a private cardiologist who performed a cardiac catheterization on September 21, 2006.  The examiner noted that it was during that procedure that the Veteran developed a complete AV block that required placement of a cardiac pacemaker, and also developed a catheter-induced mitral valve regurgitation.  The VA examiner stated that this was very clearly explained in the previous reports.  She stated that it was her definite opinion that the Veteran's complete atrioventricular block with placement of cardiac pacemaker was not etiologically related to the service-connected hypertensive heart disease, but it was clearly described as a complication of the cardiac catheterization the Veteran underwent by a private specialist that he chose to consult, despite normal results in previous studies performed at a VA hospital.  

The Veteran was afforded another VA examination in February 2014.  The examiner noted diagnoses of a heart block, hypertensive heart disease, and implanted cardiac pacemaker.  The examiner thoroughly discussed the Veteran's past medical history.  Specifically, the examiner noted that during a September 2006 catheterization procedure, as a complication of the procedure, the Veteran developed a complete AV block that required emergency placement of a cardiac pacemaker.  The examiner concluded that the Veteran's claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  Additionally, the examiner noted that according to the data available in the VA medical records, the heart block condition was treated with the placement of a pacemaker in 2006, and until the present the device had been functioning well.  Thus, the examiner stated that the service-connected hypertensive heart disease had not caused any aggravation of the heart block/pacemaker condition.  Further, the examiner stated that the Veteran's hypertensive heart disease with its biatrial dilation and decreased left ventricular function, which were diagnosed on the previous September 2006 heart VA examination, had not presented aggravation.  Lastly, the examiner noted that the Veteran's service-connected condition had been stable and no other interval complication occurred. 

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for an AV block with catheterization.  Although he has a current diagnosis of an AV block, the existing probative medical evidence does not show that this condition was manifested in service, is otherwise related to service, or secondary to a service-connected disability.  

Concerning in-service incurrence, the Veteran's service treatment records are completely unremarkable for any relevant complaints, treatment, or diagnosis of an AV block.  Additionally, the Veteran does not contend that this condition is a result of his time in-service, but rather that it was caused and/or aggravated by his service-connected hypertensive heart disease.  This is probative evidence against the notion that the Veteran's current diagnosis of an AV block is a direct result of disease or injury incurred during his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

While there is medical evidence showing a diagnosis of an AV block with a subsequent implantation of a cardiac pacemaker, there is no medical evidence of record linking this diagnosis to the Veteran's service-connected hypertensive heart disease.  As previously mentioned, the February 2007 VA examiner stated that it was her definite opinion that the Veteran's complete atrioventricular block with placement of cardiac pacemaker was not etiologically related to the service-connected hypertensive heart disease, but it was clearly described as a complication of the cardiac catheterization the Veteran underwent by a private specialist that he chose to consult, despite normal results in previous studies performed at a VA hospital.  Additionally, the February 2014 VA examiner concluded that the Veteran's AV block was less likely than not proximately due to or the result of or aggravated by the Veteran's service-connected hypertensive heart disease.  The examiner noted that according to the data available in the VA medical record, the Veteran's heart block condition was treated with the placement of a pacemaker in 2006, and until the present the device had been functioning well.  Additionally, the examiner noted that the Veteran's service-connected heart condition had been stable and no other interval complication occurred. 

The VA examiners' opinions noted above are based on review of the claims folder, including the Veteran's service treatment records, and the opinions thoroughly discuss the Veteran's pertinent private and VA medical records.  The VA examiners offered a detailed explanation of the rationale for the opinions rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given the VA examiners access to the claims folder and the thoroughness and detail of the opinions, the Board finds these opinions to be highly probative in determining whether service connection for an AV block is warranted.

The Board has carefully considered the Veteran's assertions that his AV block is aggravated by his service-connected hypertensive heart disease, which is being masked by the pacemaker.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the diagnosis, causation, or aggravation in the context of the particular claim at issue because the question presented here involves a complex medical matter.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The probative medical evidence in the file shows that the Veteran's AV block, as stated in the VA medical opinions above, was not caused or aggravated by his service-connected hypertensive heart disease.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his AV block is related to his service-connected hypertensive heart disease.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for an AV block with catheterization, to include as secondary to service-connected hypertensive heart disease, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


